Citation Nr: 1816400	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE
  
Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Matthew I. Wilcut, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1978 to October 1984, with subsequent Reserve and National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In June 2015 and May 2017, the Board remanded the claim for further development.

In a January 2018 statement, the Veteran's attorney indicated the Veteran requested another hearing in this case.  To the extent the statement constitutes a request for a second hearing in this case, since the issue currently on appeal to the Board is the same as the one he testified about earlier in April 2015, and the Veteran has not provided good cause as to why an additional hearing should be provided on the same issue, his request is denied.  38 C.F.R. §§ 20.700(a), 20.1304(b).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his service-connected back disability in February 2012, January 2017, and June 2017.  However, these examinations do not adequately address the Veteran's reported flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The February 2012 VA examiner does not opine on any functional impairment in terms of additional loss of motion during a flare-up, and the January 2017 VA examiner did not comment on the matter, noting it would be speculative to do so.  Finally, the June 2017 VA examiner indicated that pain significantly limited functional ability with repeated use over time, as well as with flare-ups.  However, the described functional impairments in terms of range of motion, for both repeated use and flare-ups, were the same as the initial range of motion findings, or normal.  Given these seemingly contradictory findings, an updated VA examination is warranted on remand.  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. Then schedule the Veteran for a VA examination with an examiner other than the June 2017 examiner to determine the current nature and severity of his back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's lumbar spine due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

4. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

